Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 7 are objected to because of the following informalities: In claim 1, lines 8 and 22, and claim 7, lines 4 and 6, “the said” is redundant.  
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “motion conversion arrangement”, recited in claim 1, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Reference to claims in applicant’s detailed disclosure is inappropriate, particularly, since the claims tend to change during prosecution.  Therefore, reference to claims on page 1, line 5, and page 3, lines 7 and 9, should be deleted.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 1, last 3 lines, applicant claims a “motion conversion arrangement arranged with the ability to convert a rotating motion at the joint to a forward and return translational motion at the joint”.  Applicant’s detailed disclosure mentions essentially the same element, but fails to describe in any detail what form that element would take.  The operation of converting a suspension motion to some kind of translational movement (it is also unclear where the translational movement occurs) in a suspension arrangement of a track is not well known and it is not clear what structure would be required to perform that function.   
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 3, “the chassis” lacks clear antecedent basis in the claim.  In line 6, “mounted in bearings in a manner that allows rotation at a rear end of the track support beam” is unclear.  Is applicant claiming a bearing positioned at the rear end, that the support beam rotates at its rear end, or that the second wheel is mounted at the rear end?  From this language it is not clear what applicant means to claim.  In line 18, “the second lever” lacks clear antecedent basis in the claim.  In line 24, “one lever” should be -the one lever-.
In claim 1, last three lines, it is not clear what applicant means by a “motion conversion arrangement”, because an adequate written description has not been provided by applicant.
In claim 2, line 3, “the support wheel track support beam” appears to lack proper antecedent basis in the claim.  Applicant appears to be claiming a support beam 24 for the support wheels 23, for which the claim does not have antecedent basis.  Track support beam 20 has antecedent basis in the claim but does not appear to be structure referenced by this term.
In claim 3, line 2, it is not clear what applicant means by “oriented along the longitudinal axis of the vehicle”.  The term “longitudinal axis” lacks clear antecedent basis in the claim.   Also, “oriented along” is unclear.  It could mean that the levers are spaced apart along a longitudinal axis or extend aong an axis (although that would not be entirely accurate).  It Is not clear what applicant means to claim.
In claim 7, line 2, “one lever” should be -the one lever-.  
In claim 9, lines 3, “the axles” lack clear antecedent basis in the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hellholm teaches a track suspension having inverted spring-damped pendulum arms, where one arm has a pivot mounted for translational movement.
Pettersson teaches a forestry vehicle with a wheel suspension.
Leitner, Missotten, Kirihata, +and Poulin show track suspensions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641. The examiner can normally be reached Monday-Friday, 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611                                                                                                                                                                                                        

/ab/